DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
 
Summary
The Applicant arguments and claim amendments received on July 1, 2021 are entered into the file. Currently, claims 1, 2, 5, and 6 are amended; claims 3 and 4 are canceled; resulting in claims 1, 2, and 5-10 are pending for examination.



Claim Rejections - 35 USC § 112
Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “a surface of the soft magnetic metal particle is covered by a coating part” is indefinite because the term “the soft magnetic metal particle” lacks antecedent basis. Although the claim previously recites “A soft magnetic powder having soft magnetic metal particles”, it is not clear from the language of the claim if the limitation directed to “the soft magnetic metal particle” is meant to refer to all of the previously recited soft magnetic metal particles, or if it is meant to refer to a subset, or only one, of the soft magnetic metal particles.
According to the as-filed specification, the soft magnetic metal powder is said to include coated particles (i.e. soft magnetic metal particles) in which a coating part is formed on a surface of a soft magnetic metal particle, and wherein a ratio of coated to uncoated particles is 90:10 or more, preferably 95:5 or more [0022]. Since the claim does not specifically require that the coated particles are present in the soft magnetic metal powder at a particular ratio, the claim limitations are considered to be met by a soft magnetic metal powder including at least one soft magnetic metal particle with a surface covered by the coating part as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2, and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-9 of copending Application No. 16/296,367 in view of Iyoda et al. 
Regarding claims 1 and 2 of the instant invention, claim 1 of copending Application No. 16/296,367 also recites a soft magnetic metal powder comprising soft magnetic metal particles including Fe, wherein a surface of the soft magnetic metal particles is covered by a coating part (third coating part), wherein the coating part includes at least one selected from the group consisting of a phosphate based glass, a bismuthate based glass, a borosilicate based glass (includes an oxide of at least one element selected from the group consisting of P, Si, and Bi). The coating part further includes a soft magnetic metal fine particle and has a thickness of 1 nm or more and 200 nm or less, which overlaps the claimed range.
Claim 1 of copending Application No. 16/296,367 differs from instant claim 1 in that the copending claim does not expressly recite that the coating part has a first 2O3) as a main component, which inherently includes trivalent Fe atoms at a ratio of 50% or more among Fe atoms ([0042], [0045]-[0046]). Iyoda et al. teaches arranging the coating layer and ferrite layer in this order so as to prevent mutual diffusion between the iron powder particles and the ferrite layer, thus enabling improved electrical resistance and magnetic performance of the magnetic powder and dust core ([0010]-[0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of copending Application No. 16/296,367 by including the claimed first and second coating parts in the coating part, as taught by Iyoda et al., for the benefit of improving the electrical resistance and magnetic characteristics of the soft magnetic metal powder and dust core.
Regarding claims 5 and 6 of the instant invention, copending Application No. 16/296,367 in view of Iyoda et al. teaches all of the limitations of instant claims 1 and 2 
Regarding claim 7 of the instant invention, copending Application No. 16/296,367 in view of Iyoda et al. teaches all of the limitations of instant claim 1 above, and claim 6 of copending Application No. 16/296,367 also recites wherein the soft magnetic metal particle includes a crystalline region, and an average crystallite size is 1 nm or more and 50 nm or less.
Regarding claim 8 of the instant invention, copending Application No. 16/296,367 in view of Iyoda et al. teaches all of the limitations of instant claim 1 above, and claim 7 of copending Application No. 16/296,367 also recites wherein the soft magnetic metal particle is amorphous.
Regarding claim 9 of the instant invention, copending Application No. 16/296,367 in view of Iyoda et al. teaches all of the limitations of instant claim 1 above, and claim 8 of copending Application No. 16/296,367 also recites a dust core comprising the soft magnetic metal powder.
Regarding claim 10 of the instant invention, copending Application No. 16/296,367 in view of Iyoda et al. teaches all of the limitations of instant claim 9 above, and claim 9 of copending Application No. 16/296,367 also recites a magnetic component comprising the dust core.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 2, 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (JP 2007-254768, machine translation previously provided) in view of Suetsuna et al. (US 2017/0209924, previously cited).
Regarding claim 1, Iyoda et al. teaches a soft magnetic metal powder having iron powder particles (1; soft magnetic metal particles including Fe, [0035], see Fig. 4 below), wherein a surface of the iron powder particle is covered by a coating part comprising a coating layer (2; first coating part, Fig. 4) and a ferrite layer (4; second coating part, Fig. 4). Iyoda et al. further teaches the coating layer including silicon oxide as a main component and the ferrite layer including oxides of Fe as a main component ([0042], [0045]-[0046]).

    PNG
    media_image1.png
    247
    366
    media_image1.png
    Greyscale

Fig. 4 in Iyoda et al. (JP 2007-254768) showing soft magnetic powder material having a coating layer (2) and a ferrite layer (4).


Iyoda et al. teaches arranging the coating layer and ferrite layer in this order so as to prevent mutual diffusion between the iron powder particles and the ferrite layer, thus enabling improved electrical resistance and magnetic performance of the magnetic powder and dust core ([0010]-[0016]). As such, Iyoda et al. teaches the same structural limitations of the soft magnetic metal particle with first and second coating parts as the instant application, and further teaches the same rationale for including the first and second coating parts, which is to maintain a high resistivity of the coated particle by preventing diffusion of iron from the core particle to the insulating coating (see paragraphs [0010], [0060] of the as-filed specification). Although Iyoda et al. teaches the first and second coating parts of the claimed coating part, the reference does not expressly teach the soft magnetic metal powder having a third coating part as claimed.
However, in the analogous art of insulated magnetic metal powders for magnetic core applications, Suetsuna et al. teaches a flaky magnetic metal powder (10; soft magnetic metal powder, [0002]-[0005], [0010]-[0012], [0050], [0167]-[0168]) having magnetic metal particles (2; soft magnetic metal particles, [0037]), wherein a surface of the magnetic metal particle is covered by a coating layer (14; third coating part, Fig. 7B). Suetsuna et al. teaches that the coating layer may include an oxide of Si and has a thickness in the range of 0.1 nm to 1 µm in order to enhance the thermal stability, oxidation resistance, and electrical resistance of the flaky magnetic metal particles while maintaining desirable magnetic properties such as saturation magnetization, magnetic permeability, low coercivity and hysteresis and eddy current losses ([0081]-[0083]). Suetsuna et al. further teaches the coating layer having small magnetic metal particles (4; soft magnetic metal fine particles) provided on the interior thereof in order to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Iyoda et al. by including a third coating part having a composition and thickness as claimed and having a soft magnetic metal fine particle existing therein, as taught by Suetstuna et al., in order to improve the thermal stability, oxidation and electrical resistance, and mechanical and magnetic characteristics of the soft magnetic metal powder. Furthermore, Suetsuna et al. teaches that the third coating part has a thickness in the range of 0.1 nm to 1 µm, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 2, Iyoda et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above, and Iyoda et al. further teaches a ferrite layer (4; second coating part, Fig. 4) formed from ferrite powder particles (3) which contain iron (III) oxide (Fe2O3) as a main component [0045]. Therefore, since Iyoda et al. teaches the ferrite layer comprising trivalent iron oxide in the form of Fe2O3 and does not disclose the presence of any other forms of iron oxide, the reference meets the limitation reciting “wherein a ratio of trivalent Fe atoms is 50% or more among Fe atoms of oxides of Fe in the second coating part”.

Regarding claims 5 and 6, Iyoda et al. in view of Suetsuna et al. teaches all of the limitations of claims 1 and 2 above, and while Iyoda et al. does not expressly teach an aspect ratio of the soft magnetic metal fine particle, Suetsuna et al. further teaches an average aspect ratio of the magnetic metal particles (2; soft magnetic metal particles) being between 5 and 10000 in order to increase the magnetic permeability and decrease the ferromagnetic resonance loss [0043]. Suetsuna et al. further teaches arranging the small magnetic metal particles (4; soft magnetic metal fine particles) in one direction on the flat surface (6) of the magnetic metal particles in order to impart magnetic anisotropy to achieve high magnetic permeability and low losses ([0047], [0050]). Suetsuna et al. further teaches decreasing the thickness or increasing the aspect ratio of the flaky magnetic metal particles (10; soft magnetic metal powder) in order to achieve a single domain structure, thus decreasing coercivity and hysteresis loss [0050].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Iyoda et al. and Suetsuna et al. by setting an aspect ratio of the soft magnetic metal fine particles within the claimed range, as suggested by Suetsuna et al., in order to enable improved magnetic properties such as magnetic anisotropy, magnetic permeability, coercivity, and hysteresis loss.
Regarding claim 8, 
Regarding claims 9 and 10, Iyoda et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above, and Iyoda et al. further teaches a dust core constituted by the soft magnetic metal powder and a magnetic component comprising the dust core ([0004], [0037]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (JP 2007-254768) in view of Suetsuna et al. (US 2017/0209924, previously cited) as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0216507).
Regarding claim 7, Iyoda et al. in view of Suetsuna et al. teaches all of the limitations of claim 1 above but does not expressly teach an average crystallite size of a crystalline region of the soft magnetic metal particle. However, in the analogous art of soft magnetic metal powders used for dust cores, Toyoda et al. teaches a soft magnetic material containing a metal magnetic powder (10) formed from crystals (1) having an average size of 8 nm, 21 nm, 29 nm, or 39 nm (Abstract, Table 1). Toyoda et al further discloses several additional crystal sizes in Table 1. Moreover, Toyoda et al. teaches the motivation for the desired average crystal size to be to reduce distortion within the metal magnetic particles, thus providing a soft magnetic material having high permeability ([0010], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle disclosed by Iyoda et al. in view of Suetsuna et al. to include a crystalline region with crystallites having an average size within the claimed range, as taught by Toyoda et al., in order to prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the previous rejections of claims 1-10 over Iyoda et al. in view of Lee et al. and Otsuka et al. filed 07/01/2021 are considered but are moot because the amendment to claim 1 necessitated the new grounds of rejection, which does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ohtsubo et al. (US 2016/0071636) is cited as additional evidence that dust cores made from soft magnetic powder comprising soft magnetic particles having three insulating coating layers are known (Abstract, Fig. 1A). Ohtsubo et al. further teaches that the third coating layer contains low melting point glass such as borosilicate glass or phosphate glass ([0066]-[0067]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785